Citation Nr: 9921039	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-09 859	)	DATE
	)                                  
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.  The appellant 
filed a notice of disagreement with this rating determination in 
June 1996.  The record reflects that a statement of the case was 
issued in October 1996.  The appellant perfected an appeal in 
this matter in March 1997.  The appellant was afforded a hearing 
in this matter in August 1997.  In September 1997, the hearing 
officer affirmed the RO's denial of the appellant's claim.  The 
RO continued its denial of the appellant's claims for service 
connection in June 1998, following its review of additional 
evidence submitted by the appellant.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by the 
RO.

2. There is no competent medical evidence of a current diagnosis 
of post traumatic stress disorder; and there is no competent 
medical evidence linking any current acquired psychiatric 
disorder to service.

3.  The appellant had a preexisting injury to the knees prior to 
his entry into military service.

4.  The appellant was treated during service for bilateral knee 
complaints.

5.  His preexisting bilateral knee disability did not increase in 
severity during service.


CONCLUSIONS OF LAW

1. The appellant has not submitted a well grounded claim of 
service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder. 38 U.S.C.A. § 5107 
(West 1991).

2.  The appellant's bilateral knee disability was not aggravated 
during service. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On his entrance medical examination, in June 1969, the appellant 
reported a history of a "trick" or locked knee, noting that his 
"knees give out."  The medical examination report indicated 
that the appellant's knees were evaluated as stable.  It was 
noted that the appellant exhibited a full range of motion on 
examination.  He was determined to be qualified for military 
service. Service medical records reflect that the appellant was 
referred for evaluation for surgical treatment of his knee 
condition in March 1970; however, the appellant failed to report 
for examination.  During examination in November 1970, the 
appellant's right knee was noted to be swollen.  X-ray studies 
revealed the lateral condyle to be shallow and flat.  When 
examined in December 1970, the appellant was evaluated with 
subluxating and chronic dislocation of the right and left 
patella, greater on the right side than the left side.  There 
were no acute changes shown on physical examination.  The 
appellant was instructed in therapeutic strengthening exercises.  
The service medical records disclose intermittent treatment for 
continued episodes of knee dislocation throughout January 1971.  
The appellant was placed on physical profile in January 1971 due 
to recurrent patella displacement.  

Medical Evaluation Board proceedings were initiated in March 1971 
for evaluation of the appellant's bilateral lateral subluxation 
of the patella.  The report indicated that the appellant reported 
a four year history of recurrent lateral subluxations of the 
patella.  This condition was initially noted when the appellant 
was in high school and participating in a cross country run.  It 
was noted that the appellant had served as a crew chief following 
his entry into service, but had been unable to perform his duties 
due to his knee condition.  It was noted that initial medical 
treatment was provided, but that the appellant was later air 
evacuated state side for definitive care and treatment.  
Examination of the knees showed bilateral lateral subluxation of 
the patella.  There was no evidence of effusion or crepitation of 
the knees.  It was noted that x-ray studies revealed flattened 
lateral femoral condyles bilaterally.  Physical examination was 
otherwise noted to be essentially within normal limits.  The 
diagnostic impression was recurrent bilateral lateral subluxation 
of the patella.  In conjunction with this examination, the 
appellant reported a history of swollen or painful joints; bone 
or joint deformity; and a trick or locked knee.  It was the 
recommendation of the Board that the appellant be discharged from 
military service.  The record reflects that the appellant was 
advised of the Board's findings and recommendation, as attested 
to by his signature.  

In a March 1971 statement, the appellant requested review of this 
matter by the Physical Examination Board.  It was his contention 
that his bilateral knee disorder was aggravated by his service 
duties as an aircraft maintenance specialist.  The appellant 
reported that prior to his entry into service, his knees "only 
went out of place a few times (3 or 4)."  He indicated that his 
knees frequently gave way while running, and cutting sharp 
corners.  It was the appellant's contention that his condition 
was aggravated by service, and he requested a medical discharge 
on this basis. 

In May 1971, the Physical Evaluation Board determined that the 
appellant suffered from permanent disabling impairment.  It was 
also determined that this condition preexisted service, and was 
not aggravated beyond the normal process that might be expected.  

The appellant initially filed an informal claim for compensation 
benefits in February 1995, seeking service connection for a 
bilateral knee condition.  It was the appellant's contention that 
his preexisting knee condition was aggravated during active duty.  
He reported that his entrance examination was negative for any 
clinical findings relative to his knees, and that he was later 
found to be unfit for continued military duty due to his knee 
disorder.  It was further noted that service medical personnel 
recommended surgical treatment for his condition.

By letter, dated in March 1995, the RO requested the appellant to 
provide information concerning his bilateral knee disability.  In 
other correspondence to the appellant, dated in March 1995, the 
appellant was requested to complete a formal application for 
compensation benefits.  The record discloses that the appellant 
did not respond to this request.  In May 1995, the RO denied the 
appellant's claim based upon his failure to prosecute the claim 
with the filing of a formal application for VA benefits.  

In January 1996, the appellant filed a formal application for 
compensation benefits for his claimed bilateral knee condition, 
in addition to post-traumatic stress disorder (PTSD).  With 
respect to his knee disorder, the appellant reported that he had 
received treatment for this condition since 1970.

In February 1996, the RO requested additional information 
concerning his claimed PTSD condition.  

The record reflects that service personnel records were received 
in March 1996.  These records show that the appellant had service 
in the Republic of Vietnam, and note his military occupation 
specialty as an aircraft mechanic.  The service records indicate 
that the appellant was in receipt of the Vietnam Service Medal, 
and the National Defense Service Medal.  The administrative 
records do not show that the appellant was assigned to a combat 
unit, carried a combat military occupational specialty, or that 
he was entitled to received the Purple Heart Medal, the Combat 
Infantryman Badge, or other awards or decorations appropriate to 
his branch of service denoting participation in combat with the 
enemy.

On VA medical examination, conducted in March 1996, the appellant 
reported subjective complaints of knee pain.  The medical 
examination report indicated that the appellant reported a 
history of pain and swelling in the knees, without any obvious 
injury.  He also reported episodes of the knee joints 
dislocating.  He indicated that his knee condition resulted in 
difficulty kneeling, squatting, stair climbing, and prolonged 
walking.  The appellant reported that he was evaluated with 
arthritis, and that he utilized Motrin without relief.  He was 
reportedly issued braces in conjunction with earlier treatment; 
but, he indicated that the braces did not fit properly.  It was 
noted that the appellant was not employed at that time.  The 
examiner observed that the appellant's gait was physiologic.  The 
appellant was noted to stand with both knees slightly flexed.  On 
physical examination, range of motion of the knees was evaluated 
from five degrees extension to 140 degrees flexion, with slight 
bilateral flexion contractures.  There was marked hypermobility 
of the patellae.  Marked crepitus in the patella was also 
detected.  The ligaments were stable.  There was no evidence of 
effusion.  X-ray studies of the knees revealed degenerative 
arthrosis at the patella, bilaterally.  The examiner noted that 
these diagnostic studies showed early patellofemoral degenerative 
changes with sclerosis of the articular surface of the patella.  
It was also noted that early osteophytes were detected in both 
knees along the tibial spines.  The diagnostic impression was 
bilateral early degenerative arthritis, and patella malalignment 
syndrome with patellofemoral arthritis.  In his assessment, the 
examiner noted that the appellant had significant impairment in 
both knees, with difficulty walking, kneeling, squatting, 
running, or climbing.  The examiner further noted that it was 
"difficult to relate [the appellant's] symptoms to his period in 
the service because there was no injury," although the appellant 
states that his symptoms began at that time.

On PTSD examination, in March 1996, the appellant reported that 
the air base to which he was stationed while serving in Vietnam, 
regularly came under enemy rocket and mortar fire.  He reported 
that there was a constant threat of enemy sabotage of the 
aircraft.  He reported seeing the results of combat, while 
hospitalized following a non-combat injury to his knee.  In this 
context, the appellant reported that he learned of a fellow 
service member who walked into a propeller.  The appellant 
recalled that after his release from service, he experienced 
"some occasional night sweats, but was generally okay."  The 
appellant indicated that he was unemployed for a few months 
following his discharge from service, but then obtained municipal 
employment as a mechanic.  The appellant left this employment 
after approximately one and a half years, and relocated to 
Oregon.  During this period, the appellant lived off the land, 
and was unemployed for nine months.  He thereafter returned to 
California, but was noted to have episodic employment since that 
time.  At the time of the examination, the appellant reported 
that he had not worked for several years.  The appellant reported 
that he was involved in a 20 year common-law marriage, and that 
he was the father of two children.  The family was financially 
supported by the appellant's wife.  At the time of the 
examination, the appellant was incarcerated, following a 
conviction for a drug related offense.  The appellant reported 
that he began using marijuana while in service.  He reported 
daily marijuana use since that time, except during his period of 
incarceration.  It was noted that the appellant also reported 
some problem with alcohol.  He reported three previous citations 
for driving under the influence.  The appellant indicated that he 
drank approximately one six pack of beer daily.  The examiner 
noted that the appellant denied any specific symptoms referable 
to his military experience.  He denied any history of psychiatric 
or mental health treatment.  

On mental status evaluation, the appellant was observed to be 
appropriately groomed and dressed.  He was alert, cooperative, 
and oriented in all spheres.  He reported that he did not have 
any psychiatric problems.  He denied symptoms of depression or 
anxiety.  The examiner noted that there was no evidence of 
abnormalities of thought form or content.  The appellant's affect 
was normal.  His memory was intact.  A diagnostic impression of 
marijuana dependence (Axis I) was indicated.  In his clinical 
assessment, the examiner noted that "on the basis of this 
history, the veteran does not have any service-related disease, 
disorder or problem."

A social and industrial survey report, dated in March 1996, 
indicated that the appellant reported that he witnessed a service 
member, known to him, "get his feet blown off."  He also 
described an incident in which witnessed a service member walk 
into a moving propeller, resulting in the loss of this 
individual's arm and his lung being "opened up."  In each 
instance, the appellant reported that he was responsible for 
cleaning the debris from these areas.  It was noted that the 
appellant coped with the reported pressures associated with his 
military experience by substance abuse, which resulted in 
moderate social and occupational dysfunction.  It was the social 
worker's impression that the appellant presented with complaints 
and a history that was consistent with some of the criteria for 
chronic, delayed onset PTSD.  However, further psychiatric 
evaluation was recommended. 

A March 1996 report indicated that the appellant underwent 
psychological testing in conjunction with his mental status 
evaluation.  The results of the diagnostic testing were noted to 
be indicative of a severely psychologically disturbed individual.  
It was noted that the appellant's test profile was more highly 
elevated than that which is usually associated with combat-
related PTSD, although similar in configuration.  The examiner 
indicated that since almost every scale on the test was highly 
elevated, it was difficult to determine whether PTSD was present.  
It was also noted that the presence of a psychotic disorder with 
possible suicidal behaviors would have to be ruled out as a 
diagnosis.  It was the examiner's impression that a determination 
regarding PTSD must be made on the basis of the appellant's 
military, medical and psychosocial history, in addition to his 
current psychological symptomatology.

In correspondence, dated in June 1996, the appellant indicated 
his belief that his bilateral knee condition was aggravated 
during his period of military service.  He indicated did not 
require medical treatment for his knee condition prior to 
service, but noted that he subsequently required medical 
treatment.  It was further the appellant's contention that he was 
inappropriately diagnosed with marijuana dependence, rather than 
PTSD.  The appellant indicated that he had not smoked marijuana 
in eight months, nor had he drank beer within the preceding four 
month period.  He reported symptoms of night sweats, agitation, 
difficulty interacting with others, war dreams, difficulty 
sleeping, anger, flashbacks when hiking, and impaired memory.  He 
also indicated that he "freaks out" when exposed to 
helicopters.  

VA outpatient clinical records dated in July 1996 reflect that 
the appellant was referred for psychiatric evaluation.  The 
clinical report indicated that the appellant resided with his 
common law wife and daughters.  The appellant reported that he 
received a high school education.  It was noted that the 
appellant was employed as a taxi cab driver at that time.  The 
appellant reported two citations for driving under the influence.  
He reported that he used alcohol very rarely.  He also reported 
marijuana use, but indicated that he last used marijuana one year 
earlier.  The appellant denied any psychiatric hospitalizations, 
suicide attempts, or outpatient treatment.  The examiner noted 
that this visit was the appellant's first clinical psychiatric 
contact.  It was noted that the appellant was involved in an 
automobile accident in which he sustained a facial injury.  
Additionally, during his period of incarceration, he sustained 
head trauma and injury to the cervical spine when an object fell 
on his head and neck, and following an assault.  On examination, 
the appellant reported complaints of difficulty sleeping with 
reported episodes of awakening throughout the night, and 
nightmares.  The appellant indicated that he was unable to recall 
the subject matter of these dreams.  The appellant reported that 
he angers easily, and frequently thinks about past events.  He 
also noted some difficulty in expressing himself.  The appellant 
reported that he thinks about his Vietnam experiences.  The 
examiner observed that the appellant exhibited fair hygiene, and 
grooming.  He was cooperative.  His sensorium was grossly intact.  
It was noted that the appellant reported feeling tired, rather 
than depressed.  The examiner noted questionable slight motor 
retardation.  The appellant denied hallucination, or suicidal or 
homicidal ideation.  It was the examiner's impression that the 
appellant displayed some paranoia.  The appellant was noted to 
have a lowered frustration tolerance, and was easily moved to 
anger.  His intellectual functioning was evaluated to be in the 
lower range of normal variation.  His affect and associations 
were essentially intact, and appropriate for his feelings and 
thought content.  The examiner noted that the appellant tended to 
be depressed, suspicious, and essentially labile at times.  His 
judgment and insight were intact.  

During follow-up evaluation several days later, for purposes of 
completing the psychiatric evaluation, the appellant reported 
alcohol use days earlier.  He denied use of illegal drugs, but 
noted that he smoked one package of cigarettes daily.  It was 
noted that the appellant was taking Motrin and muscle relaxants.  
It was the appellant's belief that his probation officer was 
following him, and that his neighbors were spying on him.  The 
appellant indicated that he occasionally felt sad, and reported 
that a dog he had for 15 years had died.  On examination, the 
appellant reported symptoms of anxiety, difficulty sleeping 
causing him to awaken throughout the night, feelings of dread of 
an impending bad event, and depression.  He also reported 
fatigue, and chronic loss of interest and motivation.

The appellant submitted two lay statements in support of his 
claims in March 1997.  The first, a statement from the 
appellant's minister/spiritual advisor, who indicated that she 
had observed the appellant's physical and mental condition 
deteriorate over the past ten years.  In this context, it was 
noted that the appellant experienced recurring nightmares, 
constant feelings of survivor guilt, extreme stress, and 
depression.  It was her belief that the appellant was in need of 
assistance.  The second statement was received from an 
acquaintance of the appellant.  In his statement, he indicated 
that he had known the appellant since 1964, and that he observed 
a change in the appellant's demeanor following his return from 
service.  It was noted that the appellant had shared with him 
stories concerning events that reportedly occurred in Vietnam.  
It was his opinion that the appellant was different when he 
returned from Vietnam, noting that the appellant "is much more 
stressed now than when he left."  Also received were copies of 
the March 1996 VA psychiatric examination report, and code 
provisions.

In correspondence, dated in March 1997, the appellant noted his 
contention that the claimed disabilities warranted entitlement to 
service connection.  With respect to his claimed bilateral knee 
condition, the appellant indicated that his knee condition had 
its onset during service.  He noted that while the Physical 
Evaluation Board determined that his bilateral knee condition 
preexisted service, there was no medical evidence of record which 
demonstrated that the disorder existed prior to his entry into 
service.  The appellant acknowledged that he reported a history 
of a "trick or locked knee" on the entrance medical history 
questionnaire.  It was the appellant's contention that his 
reported history was not sufficient to establish the fact 
asserted.  In support of this contention, he referenced 38 C.F.R. 
§ 3.304(b).  Alternatively, the appellant indicated that the 
rigors associated with military service resulted in an 
aggravation of his knee condition.  In this context, he indicated 
that service records demonstrate that his knees were not 
symptomatic upon his entrance into service, but document 
subsequent treatment for complaints of bilateral knee symptoms of 
pain and swelling.  With respect to his claimed PTSD condition, 
it was the appellant's contention that further development was 
warranted.  Specifically, he maintained that the RO should obtain 
military records which document rocket and mortar attacks on the 
air base to which he was stationed during the relevant period.  
It was further asserted that his reported stressors must be 
accepted as conclusive to their existence, provided that such 
testimony is found to be credible and consistent with the 
circumstances of service, in the absence of contrary evidence.  
In support of his contentions, the appellant referenced the 
findings noted in the social and industrial survey and report of 
psychological testing regarding his PTSD symptoms.

The appellant offered testimonial evidence concerning the onset 
and severity of his claimed disabilities during an August 1997 
hearing.  The appellant acknowledged that he had not been 
diagnosed with PTSD, but noted that he was evaluated with stress 
syndrome.  He indicated that he was first clinically treated for 
psychiatric symptoms in approximately 1995 or 1996.  The 
appellant reported that he was stationed in Vietnam for 
approximately five or six months, during which he served as an 
aircraft general crew chief.  Regarding his in service stressor, 
the appellant reported that the air base came under enemy rocket 
and mortar attack on five or six occasions.  He recalled one such 
incident, which resulted in a service member losing his feet.  
The appellant described seeing pieces of flesh and bone scattered 
about the barrack and bunker walls the day after the incident.  
He described another incident in which a service member backed 
into a propeller, which severed his arm and cut his back open.  
The appellant stated that he obtained a job as a mechanic 
following his release from service.  He noted that he has 
experienced difficulty in holding jobs.  The appellant indicated 
that he only had two friends, whom he would see once each month 
and watch movies, drink beer, or work on cars.  The appellant 
reported that he had a common law wife, and two daughters with 
whom he resided.  When asked about his relationship with his 
daughters, the appellant indicated that he was occasionally too 
hard on them whenever he was angered.  He stated that he would 
become angry whenever they did something wrong.  He presently 
worked nights as a taxi cab driver.  He did not belong to any 
social groups, clubs, or organizations.  The appellant occupied 
his time with gardening.  He indicated that he no longer hiked.  
He generally isolates himself.  He reported current symptoms of 
difficulty sleeping, anger, dread or fear of future events, and 
startle response.  He noted that he has been offered medication 
for treatment of his symptoms, but has declined.  When queried, 
the appellant indicated that he was unable to recall any of his 
dreams, but noted that he might recall fragments of the dream.  
He described his sleep difficulty as his most severe symptom.  He 
reported that he has had approximately ten psychiatric clinical 
visits.  The appellant indicated that he smokes marijuana on 
occasion, and drinks beer.  He reported previous legal trouble 
for drug use and distribution, and drunk driving.

Relative to his claimed bilateral knee disorder, the appellant 
stated that he was first treated for this condition one year 
after entering service.  He denied any injury to his knees prior 
to service.  He indicated that he sustained several injuries to 
the knees, which resulted in repeated dislocations with 
occasional swelling.  The appellant described these precipitating 
instances as a misstep, running, or prolonged standing.  He 
indicated that his knees would sometimes swell to such an extent 
that drainage was necessary.  The appellant indicated that he was 
treated with ace bandages, medication, or rest until the 
following day.  The appellant recalled that he was treated for 
continued knee complaints within a year of his release from 
service.  He reported continued knee symptoms since that time.  
In particular, the appellant indicated that he experienced pain, 
swelling, and difficulty climbing stairs.  He was last treated 
several months ago at the VA medical facility.  Medical personnel 
have reportedly advised the appellant that he would require 
surgical treatment at some time in the future.  The appellant 
noted that the Physical Evaluation Board determined that his 
bilateral knee condition preexisted his entry into service, and 
did "not really" afford him an opportunity to dispute this 
finding.  

VA clinical records, dated from December 1995 to August 1997, 
were reviewed.  A July 1996 social assessment noted provisional 
findings of sleep disturbance, and stressors due to finances.  
Treatment reports show that the appellant was seen in September 
1996, for completion of the earlier (July 1996) psychiatric 
evaluation.  It was noted that the appellant continued to work as 
a taxi cab driver.  He reported that he worked full time, 12 
hours a day, five days each week.  The appellant reported his 
last alcohol intake as one or two months earlier.  He indicated 
that he last used illegal narcotics one year ago.  It was noted 
that the appellant was taking medication for his neck pain, in 
addition to acetaminophen for joint pain, and an analgesic 
ointment.  Regarding his symptoms, the appellant reported that he 
slept approximately six hours each night, that his appetite was 
alright, and that his mood was tolerable.  He reported excessive 
fatigue, loss of energy, some loss of interest, and feeling 
"down in the dumps."  He also reported that he worried, and 
experienced guilty feelings concerning Vietnam.  He denied 
feelings of helplessness or hopelessness.  The appellant noted 
some trouble concentrating.  He indicated that he did not dwell 
on suicidal or homicidal ideation.  He denied hallucination, or 
paranoid delusions.

During follow-up evaluation in October 1996, the appellant 
reported that he was no longer working due to an argument with 
his supervisor.  It was noted that the appellant was presently 
looking in the classifieds for employment.  The examiner noted 
that the appellant's living status had remained unchanged.  The 
appellant reported that he felt a little more uptight because of 
his financial circumstances.  He also reported stress associated 
with "bad neighbors," and concerns regarding his limitations 
due to age.

The clinical reports indicate that the appellant was seen in 
October 1996 for complaints of arthritis pain, particularly 
involving the neck.  There was no clinical finding noted relative 
to the knees on examination.  The appellant was evaluated with 
degenerative joint disease in February 1997, following complaints 
of diffuse joint pain.  There were no specific clinical findings 
noted relative to the knees in conjunction with this evaluation.  

When seen in March 1997, in conjunction with the previous 
psychiatric evaluation, the appellant reported slight depression 
due to his "life situation and problems."  There was no 
evidence of gross hallucination.  There was no evidence of gross 
paranoid delusion, or suicidal or homicidal ideation.  The 
appellant's affect and associations were grossly intact and 
appropriate.  His intellectual functioning was noted to be within 
the range of normal variations.  His judgment and insight were 
evaluated to be fairly well intact.  The appellant reported 
symptoms of difficulty sleeping, dreams about Vietnam, night 
sweats, and flashbacks.  He also reported feelings of anger, 
depression, and anxiety at times.  The appellant reported that he 
would attempt to return to work at the cab company.  The 
diagnostic impression under the Diagnostic Statistical Manual 
(DSM-IV) was adjustment disorder with mixed disturbances of 
emotions and conduct (Axis I).  The examiner indicated that PTSD 
with delayed onset, and alcoholism by history were ruled out as 
diagnoses.  A Global Assessment of Functioning (GAF) Scale score 
of 55 was indicated.  It was the examiner's opinion that the 
appellant should enroll in a group therapy program sponsored by a 
veterans group.  The examiner noted that he advised the appellant 
that his symptoms were secondary to stress, and recommended 
therapeutic group counseling.  It was noted that the appellant 
indicated that he would not have time to return to the clinic for 
group therapy, indicating that his "car was over heating," and 
that he planned to return to work.  The clinical report indicated 
that should the appellant's symptoms increase in severity, or if 
he decided to accept the treatment plan, he would be referred for 
therapy. 

A lay statement from the appellant's spiritual advisor, received 
in October 1997, indicated that the appellant's behavior has been 
affected by external triggers which cause him to think that he is 
still in Vietnam.  She indicated that she has observed many other 
Vietnam veterans, who are members of her Temple, and believes 
that the appellant's symptoms are genuine and consistent with 
those of veterans who've been diagnosed with PTSD.  She further 
noted that the appellant's bilateral knee symptoms are so 
debilitating at times, such that the appellant is unable to move.


Analysis

In general, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331-32 
(Fed.Cir. 1997).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).

The threshold question in this case is whether the claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  There must be more than an allegation; the claim must 
be accompanied by supporting evidence that justifies a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order for 
the appellant to be granted service connection, there must be 
evidence of both a service connected disease or injury and a 
present disability which is attributable to such disease or 
injury, otherwise, the claim is not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The significance of 
presenting a well grounded claim is that such a claim triggers 
the VA's chronological obligation to assist the claimant in the 
development of facts pertinent to the claim.  Where the claimant 
fails to present a well grounded claim, there is no duty to 
assist him on the part of the VA.  38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Court has underscored 
that if the VA volunteers assistance in developing facts 
pertinent to a claim that is not well grounded, such action 
raises "grave questions of due process ... if there is apparent 
disparate treatment between claimants, " between those who have 
met their initial burden of presenting a well grounded claim and 
those who have not.  Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).  In other words, if the claimant does not present a well 
grounded claim, the VA not only has no duty to assist, but also 
it may not volunteer to assist in the development of the claim.

Generally, a well-grounded claim for service connection requires 
(1) medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 489, 
504, 506 (1995); see also Epps v. Gober 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the claim 
must be presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 
(1995).

An Acquired Psychiatric Disorder

Under 38 C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in service 
stressor.  The Board finds that when this regulation is read in 
light of Rabideau and Caluza, both supra, a showing of current 
disability on the facts of this case would mandate that the 
record reflect a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

With respect to consideration of a claim of service connection 
for post-traumatic stress disorder, the Board notes that during 
the pendency of this claim, VA amended regulations concerning the 
type of evidence required to establish service connection for 
post-traumatic stress disorder.  See 61 Fed. Reg. 32807 (1997).  
This amendment implements a ruling by the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999), which held that the 
previous regulatory language did not adequately incorporate 
application of the statutory authority for the provisions of 
38 C.F.R. § 3.304(f).  Specifically, this section did not 
expressly provide that a combat veteran's lay testimony alone may 
establish an in-service stressor pursuant to 38 U.S.C.A. § 1154, 
a provision that relaxes the evidentiary requirements for 
establishing service incurrence of an event under circumstances 
where the veteran has been shown to have engaged in combat with 
the enemy.  Therefore, VA amended the provisions of 38 C.F.R. 
§ 3.304(f) which sets forth the criteria required for 
establishing a claim of entitlement to service connection for 
post-traumatic stress disorder. 

The effect of this amendment to the regulation is to provide 
that, if a veteran engaged in combat and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, occurrence of the claimed stressor may be 
established by the veteran's lay testimony alone. Additionally, 
the amended provisions of the regulation also require that the 
medical evidence diagnosing post-traumatic stress disorder comply 
with 38 C.F.R. § 4.125(a), which requires diagnosis of mental 
disorders to conform to the diagnostic criteria and 
classifications of the Diagnostic Statistical Manual (DSM-IV).

The Board notes that it is not alleged or shown that the 
appellant engaged in combat with the enemy.  The Board finds that 
the current evidence does not show on its face that the appellant 
"engaged in combat with the enemy."  The administrative record 
does not show that the appellant was entitled to receive the 
Purple Heart Medal, the Combat Action Ribbon, or other awards or 
decorations appropriate to his service branch denoting 
participation in combat with the enemy.  See Hayes v. Brown, 5 
Vet. App. 60 (1993).  Whether or not a veteran "engaged in combat 
with the enemy" must be determined through recognized military 
citations or other service department evidence.  Id.  That being 
the case, the adjudicators are not required to accept unsupported 
allegations of alleged stressors.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The current record is negative for a diagnosis of PTSD.  In that 
regard, VA examination showed that the appellant did not meet 
schedular criteria for PTSD.  It was the assessment of the social 
worker, in conjunction with the social survey, that the 
appellant's reported history and complaints were consistent with 
some of the criteria for delayed onset PTSD.  Clinical tests 
results were also noted to yield highly elevated test scores that 
were similar to the format recognized in PTSD patients.  
Notwithstanding, a definitive clinical assessment of PTSD was not 
indicated in the context of either evaluation.  Moreover, the 
Board notes that each of the examiners accepted as true all of 
the appellant's allegations about the events of service.  In that 
regard, even if this matter was remanded for further development 
in accordance with the provisions of M21-1, particularly, 
development and verification of the appellant's evidentiary 
assertions concerning his experiences in service, the ultimate 
diagnostic findings would not be affected.  In fact, the VA 
examination was conducted based upon the facts as presented by 
the appellant.  The most favorable factual predicate having been 
presented, the examination was nevertheless negative for a PTSD 
diagnosis.  In the absence of a current diagnosis of post-
traumatic stress disorder, see Gilpin v. West, 155 F.3d 1353, 
1355-56 (Fed.Cir. 1998) (citing Degmetich, supra), the Board 
finds that the appellant's claim for service connection is not 
plausible, and therefore not well grounded.  See Brock v. Brown, 
10 Vet. App. 155, 164 (1997).

Similarly, while the record currently discloses a diagnosis of an 
adjustment disorder, the Board observes that there is no medical 
evidence linking this disorder, or any other psychiatric 
diagnosis, to the appellant's period of service; nor is evidence 
which indicates that compensably disabling psychosis was 
manifested within one year thereafter.  Such evidence would be 
required to support this claim.

The Board has considered the lay assertions of the appellant, and 
his acquaintances  concerning the diagnosis, onset and severity 
of the claimed acquired psychiatric disorder, to include post-
traumatic stress disorder.  However, when the question involves 
one of medical diagnosis or causation, a lay person cannot 
provide probative evidence as to matters which require 
specialized medical knowledge acquired through experience, 
training, or education.  Where the determinative issue involves 
medical causation or medical diagnoses, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 93 (1993).

In light of the above considerations, the claim is not well 
grounded; and, the appeal must be denied.  No duty to assist the 
appellant in this claim has arisen. The RO's adjudication of the 
claim does not constitute prejudicial error.  Grottveit, 5 Vet. 
App. at 93, Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992).

When the Board addresses in a decision a question that had not 
been addressed by the RO, as in this case, the question whether 
the claim is well grounded, it must be considered whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
respond and, if not, whether the claimant has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
instance, the Board does not find such prejudice because the 
appellant has not met the threshold obligation of submitting a 
well grounded claim.  Meyer v. Brown, 9 Vet. App. 425 (1996).

Bilateral Knee Condition

As indicated in order to establish service connection, the 
evidence must show that a disability was incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.


Generally, veterans are presumed to have entered service in sound 
condition as to their health.  The presumption of sound condition 
provides:

[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or 
where clear and unmistakable evidence 
demonstrates that the injury or disease existed 
before acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C.A. § 1111 (emphasis added); see also 38 C.F.R. 
§ 3.304(b).  Here, there was no objective medical evidence of a 
bilateral knee condition noted at the time of the appellant's 
examination for service.  Thus, the presumption of sound 
condition attaches.

Under 38 U.S.C.A. § 1111, the presumption of soundness upon entry 
into service may be rebutted by clear and unmistakable evidence 
that an injury or disease existed prior to service and was not 
aggravated by service. See 38 C.F.R. § 3.304 (1998); see also 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 
1 Vet. App. 320, 322 (1991).

In this case, service medical records show that during the 
appellant's June 1969 induction examination, he reported a 
medical history significant for bilateral knee symptoms, 
described as a trick or locked knee, and manifested by the knees 
giving way.  On physical examination, the appellant's knees were 
evaluated as stable, with no limitation of motion.  The examiner 
noted no apparent manifestations of a bilateral knee disorder at 
that time.  The appellant was treated intermittently, however, 
for bilateral knee complaints.  A Medical Board was convened, and 
determined that the appellant was not fit for continued military 
service.  In conjunction with these proceedings, the appellant 
offered testimonial evidence concerning his preservice bilateral 
knee condition during a May 1971 hearing before the Physical 
Evaluation Board.  In that regard, the appellant stated that 
while he was in high school he was a member of the track team, 
and recalled that he experienced episodes of his knees giving 
way.  The appellant reported that he did not perceive these 
incidents to be indicative of a significant problem and, as a 
result, did not seek medical attention or advise his coach of his 
symptoms.  

A careful and considered review of the evidence reflects that the 
military medical health professionals who thoroughly evaluated 
the appellant shortly before his release from military service 
determined that his bilateral knee condition existed prior to 
service.  This professional medical opinion is supported by 
documented clinical findings, including the appellant's 
statements of medical history.  While there is no documentary 
evidence of record concerning the preservice bilateral knee 
condition, the panel of physicians determined that the 
appellant's reported history of symptoms was consistent with the 
type of preservice activity described, as well as the current 
findings on examination.  The United States Court of Appeals for 
Veterans Claims recently addressed a factually similar scenario 
in Gahman v. West , No. 96-1303 (U.S. Vet. App. June 4, 1999).  
In that case, the Court held that there was a factual predicate 
for the Board of Medical Survey's conclusion, that is, the 
appellant's own history filtered through the medical expertise of 
the Board of Medical Survey.  Id. slip op. at 8.  The Board finds 
that the opinions of the medical professionals who thoroughly 
examined the appellant during service, and rendered a finding 
that his bilateral knee condition existed prior to his entry on 
active duty, in conjunction with the history reported by the 
appellant at that time, constitutes clear and unmistakable 
evidence demonstrating that this condition existed before his 
entrance into military service.  Id. 

However, service connection may be established for a preexisting 
injury or disease which is aggravated by wartime or peacetime 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A preexisting 
injury or disease will be considered to have been aggravated by 
active military, naval, or air service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  In deciding a claim based upon aggravation, after 
having first determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See Browder 
v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or intermittent 
flare-ups of the preexisting condition during service are not 
considered to be aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The evidence demonstrates that the appellant was initially 
treated for knee complaints nearly eight months following his 
entry into military service.  Service medical records document 
intermittent treatment between 1970 and 1971, for bilateral knee 
complaints of subluxating and chronic dislocation of the patella.  
The appellant reported the onset of his knee symptoms during high 
school.  He noted that the prolonged standing, twisting movement, 
lifting, and bending associated with his duties as an aircraft 
crew chief caused his knees to become symptomatic.  Following 
thorough medical examination, the appellant was found to be unfit 
for further service due to his bilateral knee condition.  
However, it was the medical board's determination that the 
appellant's bilateral knee condition existed prior to service, 
but had not been shown by the evidence to have been aggravated 
during service.

On VA medical examination in March 1996, the appellant was 
evaluated with bilateral early degenerative arthritis, and 
patella malalignment syndrome with patellofemoral arthritis.  
While the appellant was noted to have significant impairment 
associated with both knees, the examiner was unable to relate 
this condition to the appellant's period of military service, 
except on the basis of the medical history as provided by the 
appellant.  It was noted in this regard, that there was no 
objective medical evidence that documented any injury or trauma 
to the legs during service.  The Board notes that the post 
service medical evidence is conspicuously negative for any 
clinical findings relative to the knees.  The post service 
treatment reports reflect intermittent treatment for orthopedic 
complaints primarily involving the lumbar and cervical spine.  
The appellant has been treated for diffuse joint pain evaluated 
as degenerative joint disease.  

In this case, the service medical records clearly reflect 
treatment for bilateral knee symptomatology in service.  The 
focus of the Board's inquiry then, is whether the underlying 
residuals of the appellant's bilateral knee condition permanently 
worsened in service.  As indicated, temporary flare-ups, absent a 
worsening of the underlying condition, are not sufficient to 
constitute in-service aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. at 297; see also Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).  The evidence discloses in this regard that the appellant 
was seen for intermittent bilateral knee symptoms arising from 
activities requiring frequent bending, standing, and lifting.  By 
contrast, following his release from service, the appellant has 
been treated for several orthopedic concerns.  The clinical 
reports document treatment of the cervical and lumbar spine.  
While the appellant has been evaluated with degenerative joint 
disease, clinical records refer to diffuse joint pain, without 
specific mention of the bilateral knee condition.  Instead, the 
appellant's post service orthopedic treatment has largely 
consisted of evaluation for continued neck and back symptoms.  As 
noted on VA examination, evaluation of knees revealed 
degenerative changes involving the knee joints bilaterally.  
However, the examiner was unable to relate the appellant's 
current knee pathology to the appellant's period of service or 
any event in service.  Thus, the objective medical evidence of 
record supports the conclusion that the appellant's underlying 
bilateral knee condition did not undergo a permanent worsening as 
result of service.  

The Board further notes that in this case, the appellant and his 
acquaintances have offered opinions concerning the onset and 
severity of his bilateral knee condition.  The Board observes 
that the appellant nor his acquaintances have been shown to be 
competent to offer a medical opinion as to the aggravation of a 
preexisting disability during service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As indicated, while a lay party can report their 
respective observations, statements as to the cause of any 
claimed aggravation of the appellant's prior bilateral knee 
condition must be supported by competent medical evidence, not 
merely allegations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder. is denied.

Service connection for a bilateral knee disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

